Mr. Chief Justice Johnson delivered the opinion of the Court. The certificate of the justice is not strictly technical, yet it is believed to be substantially sufficient for all the purposes of the law. The Circuit Court very properly refused the motion for a new trial. The facts, which, according to the bill of exceptions, were proved before the Circuit Court, were clearly sufficient to authorize the judgment. The case does not present the slightest conflict of evidence, but fully and conclusively establishes the amount of the finding and judgment against the plaintiff in error. The judgment of the Circuit Court of Yell county herein rendered is, therefore, in all things, affirmed.